IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 4, 2009

                                     No. 08-50807                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BLANCA G RUSKIEWICZ

                                                   Plaintiff - Appellant
v.

SECRETARY OF DEFENSE ROBERT M GATES

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                     for the Western District of Texas, Waco
                             USDC No. 6:06-CV-348


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for this reason: Although
the plaintiff may have experienced some tension with other employees, and may
even believe that people in the management held improper motives in their
treatment of her, she presents no evidence that the general manager took an
adverse employment action against her for an illegal reason.
       AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.